Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
1.	Claims 111-112, 117-126, 128-129 and 132-136 are all the claims for this application.
2.	Claims 111-112 and 122-126 have been amended in the Response of 1/27/2021. 
3.	Claims 117-121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/17.
4.	Claims 111-112, 122-126, 128-129 and 132-136 are all the claims under examination.
5.	This Office Action is final.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
6.	Claims 111-112, 122-126, 128-129 and 132-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Now Applicants have amended the claims to delete the reference to SEQ ID NOS: 184 and 182 and to replace them with VH and VL CDRs wherein the HCDR3 and LCDR1 are fixed for the amino acid sequence, but the HCDR1-HCDR2 are variable and the LCDR1-CDR-2 are variable.
	 Applicants allege the sequence of HC CDR3 was previously specified in the claims as consisting of the amino acid sequence of LAIGDSY (SEQ ID NO: 176), and the amended claims recite that the LC CDR1 consists of the amino acid sequence of TGTGSDVGSYNLVS (SEQ ID NO: 171). Thus, substitutions could not fall within any one of the VHCDR1-3 and VLCDR1-3 sequences.
	Response to Arguments
	a) Applicants comments on the record are incongruous with how the amended generic claim 111 is presented in the claim set of 1/27/2021:

    PNG
    media_image1.png
    242
    828
    media_image1.png
    Greyscale
The substitutions of those CDRs is factored out of Applicants comments. The only “fixed” sequences are those for the LCCDR1 and the HCCDR3.
b) It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
Conservative Amino Acid Substitutions within CDR/FR Residues and Antibody binding is unpredictable
The claims encompass antibodies comprising VH CDR and VL CDR domains comprising amino acid substitutions. It is not well established in the art that all variable domains are amenable to modifications.  Numerous publications acknowledge that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity.
Brummell et al. (Biochemistry 32:1180-1187 (1993) IDS of 3/29/16) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmomella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, ¶2 to p. 1184, Col. 1, ¶1). Brummell demonstrates that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites.
Kobayashi et al. (Protein Engineering 12:879-844 (1999) IDS of 3/29/16) discloses that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained “a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding” (Table 1).  However, Kobayashi notes “replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv” (p. 883, Col. 2, ¶3). 
Burks et al. (PNAS 94:412-417 (1997) IDS of 3/29/16) discloses scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. 114 mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that “not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, ¶4- p. 416, ¶1).
Although Brummell et al., Kobayashi et al. and Burks et al. introduced conservative amino acid substitutions into CDRs to examine binding effects these three references do not overcome the unpredictability in the art as far as demonstrating that any conservative substitution within any CDR can be made without affecting binding.  
Jang et al. (Molec. Immunol. 35:1207-1217 (1998); IDS of 3/29/16) teach that single amino acid mutations to the CDRH3 of a scFV derived from 2C10, an anti-dsDNA autoantibody, reduced the binding activity about 20-50% compared to the unmutated scFv (Table 4). 
Brorson et al. (J. Immunol. 163:6694-6701 (1999); IDS of 3/29/16) teach that single amino acid substitutions to the CDRs of IgM Abs for the bacterial protein, levan, are ablated.
Coleman (Research in Immunol. 145:33-36 (1994); IDS of 3/29/16) teaches that single amino acid changes within the interface of an antibody-antigen complex are important and that inasmuch as the interaction can tolerate amino acid sequence substitutions, “a very conservative substitution may abolish binding” while “in another, a non-conservative substitution may have very little effect on the binding” (p. 35, Col. 1, ¶1).
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,273,351 (IDS 3/29/16) is maintained. 
	Applicants request to hold the rejection in abeyance is granted.
	The rejection is maintained.

8.	The provisional rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claim 59 (and dependent Claims 45, 54 and 56) of copending Application No. 16/594,218 (reference application US20200109199) is maintained.
	Applicants request to hold the rejection in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	

9.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,479,834 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.

10.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9862768 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.

11.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9359438 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.

Conclusion
12.	No claims are allowed.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643